REYBURN, J.
The objections presented by appellant are, that the information was not verified, the affidavit of the complaining witness lodged with the justice stated no offense, and no offense known to the law was established by the agreed facts. An informa-tiion filed before a justice of the peace by a prosecuting attorney is not required to be made upon the personal knowledge nor verified by the oath of such officer, but may be exhibited upon the verified complaint in writing of any citizen having personal knowledge of the perpetration of the offense charged. State v. Ransberger, 106 Mo. 135; State v. Ransberger, 42 Mo. App. 466; State v. McCarver, 47 Mo. App. 650; State v. Maupin, 71 Mo. App. 41; State v. Hocker, 68 Mo. App. 415.
The affidavit charging the sale of intoxicating liquor was sufficient; the kind of liquor was not required to be stated. Kelley’s Criminal Law, sec. 1074; State v. Melton, 38 Mo. 368.
There is no force in the contention that the agreed statement of facts does not sufficiently prove that the quantity of intoxicating liquors sold was less than three gallons in quantity. The affidavit and information alike charge the quantity as less than three gallons, and the recital in the agreed facts is that defendant sold a glass of whiskey at a price of ten cents. It is a matter of common knowledge that the quantity of whiskey sold for such price contained in such well-known drinking vessel and household utensil must be less than three gallons, and a court must take judicial notice of such fact. The commission of the offense was completely established and the fact that it was perpetrated upon a steamboat at the wharf at Tyler, Pemiscot county, does not legalize or condone the-offense, nor is it affected by the compliance by the defendant’s employers with the Federal and State laws governing the liquor traffic at the home port in a State other than Missouri. Judgment affirmed.
Bland, P. J., and Goode, J., concur.